Citation Nr: 1003478	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a digestive system 
disability, to include as secondary to service connected 
anxiety disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, to 
include as secondary to service connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to July 
1972.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that decision, the RO denied 
entitlement to service connection for hypertension and 
irritable bowel syndrome, to include as secondary to service 
connected anxiety disorder. 

In a June 1974 rating decision, the RO denied entitlement to 
service connection for hypertension as there was no evidence 
that the disability manifested to a compensable degree within 
one year after service.  The Veteran was notified of this 
decision, did not appeal, and the decision became final.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1103 (2009).  Therefore, new and material evidence needs 
to be presented or secured in order to reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002). 

Although the RO has adjudicated the issue of entitlement to 
service connection for hypertension on a de novo basis and 
its October 2005 rating decision did not discuss whether new 
and material evidence had been submitted since the June 1974 
decision, the Board must initially determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).

In his June 2006 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing at the RO (Travel Board hearing).  
In response to a July 2006 letter from the RO, the Veteran 
indicated that instead of a Travel Board hearing he wished to 
have a hearing before a Decision Review Officer at the RO.  
In September 2006, the Veteran's representative withdrew the 
hearing request.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In a November 1985 written statement (VA 
Form 1-646), the Veteran's representative stated that the 
Veteran's anxiety disorder should have been assigned a higher 
rating and that it precluded him from gaining or maintaining 
substantial gainful employment.  The issue of entitlement to 
a TDIU under 38 C.F.R. § 4.16 (2009), is referred to the RO 
for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

A June 2005 letter from a physician at the Gastroenterology 
Institute states that the Veteran had been treated since 1994 
for irritable colon.  The letter also includes an opinion 
that the principle precipitating factor for his digestive 
system disability was his "nerves".  There was no further 
explanation or reasoning provided.

The July 2005 VA examination report includes an opinion that 
there was no etiological relationship between the Veteran's 
irritable bowel syndrome and his generalized anxiety 
disorder.  Although the physician who conducted the July 2005 
VA examination noted that he reviewed the Veteran's claims 
file and medical records as well as medical literature, no 
further explanation or reasoning accompanied his opinion.

Most of the probative value of a medical opinion comes from 
its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  As neither the June 2005 nor the July 2005 
medical opinions were accompanied by any rationale they are 
of little probative weight.  Id.  An opinion with a 
supporting rationale is required.  38 U.S.C.A. § 5103A(d) 
(West 2002).

VA's duty to notify a claimaint seeking to reopen a 
previously denied claim includes advising the claimaint of 
the evidence and information needed to reopen the claim as 
well as the evidence and information needed to establish 
entitlement to the underlying claim for the benefit being 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Also, in 
the context of a claim to reopen, VA must look at the basis 
for the denial in the prior decision and provide the 
claimaint with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Failure to provide this 
notice is generally prejudicial. Id.

The RO sent the Veteran a VCAA notice letter in August 2005 
regarding his claim for service connection for hypertension.  
This letter informed the Veteran of the information and 
evidence required to substantiate the underlying claim for 
service connection on a secondary basis.  However, the August 
2005 letter did not provide notice of the information and 
evidence required to substantiate the underlying claim for 
service connection on a direct basis, did not notify the 
Veteran of the need to submit new and material evidence, and 
did not include a definition of these terms.  As such, VA has 
not satisfied the notification requirements of the VCAA as 
interpreted in Kent. 
 
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
with regard to his petition to reopen the 
claim for service connection for 
hypertension.  The letter should identify 
the reasons for the prior final denial in 
June 1974 and the type of evidence 
necessary to satisfy the element of the 
underlying claim which was found 
insufficient in the previous final 
denial, in accordance with the Court's 
decision in Kent.  

2.  Afford the Veteran a VA 
gastrointestinal or psychiatric 
examination to determine whether any 
current gastrointestinal disability at 
least as likely as not (50 percent 
probability or more) was caused or 
aggravated by the service connected 
psychiatric disability.  The examiner 
should review the claims folder and note 
such review in the examination report.

The examiner should include a rationale 
for the opinion that takes into account 
the Veteran's reports of his history and 
symptoms.

3.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


